Exhibit 10.22

PLAN DOCUMENT

Key Employee Incentive Compensation Program

Fiscal Year 2006

 

     Contents A.    Purpose B.    Effective Dates C.    Plan Changes D.    Plan
Administration E.    Participation F.    Overall Plan Concepts G.    Procedure
H.    Method Of Calculation I.    Changes In Status J.    Interpretation Of Plan
Terms

Attachments:

 

  1. Fiscal Year 2006 Incentive Pool Funding Matrices

 

  2. Letter Acknowledging Participation

 

1



--------------------------------------------------------------------------------

A. Purpose

The purpose of the Key Employee Incentive Compensation Program is to encourage
and reward performance that contributes to the company’s success. Financial
incentives, which complement base salary, will be awarded to participants in the
plan for achieving corporate and personal objectives.

 

B. Effective Date

The period April 1, 2005 through March 31, 2006 is considered the “Plan Year”
and will be used for purposes of determining performance achievement and for
payout calculations.

 

C. Plan Changes

The Company, at its sole discretion through the Board of Directors, may amend,
alter, or cancel this Key Employee Incentive Compensation Program at any time.

 

D. Plan Administration

The Key Employee Incentive Compensation Program will be administered by the Plan
Committee consisting of the President/CEO and the Executive Vice President/CFO,
with the staff support of the Human Resources Director. The role of the Plan
Committee is to interpret the provisions and intent of the plan, evaluate and
determine eligibility and measurement criteria, assess performance results,
amend and modify the plan administration, and communicate the Plan provisions to
participants, as necessary. The President/CEO will approve the final
recommendations to be submitted for Board of Directors’ approval.

 

E. Participation

Eligibility in the annual incentive plan is determined by the recommendations of
senior management and the approval of the President/CEO and the Board of
Directors.

 

  1. New Hires

 

  (a) New employees hired after the beginning of the plan year that are approved
as participants will have prorated incentive awards.

 

  (b) New employees hired in the final quarter (January 1 - March 31) of the
plan year are not eligible to participate for that plan year.

 

1



--------------------------------------------------------------------------------

  2. Since this is an annual plan, participation is established annually.
Participants in previous year(s) are not automatically included in subsequent
years. A number of factors may change from year to year, such as: business
conditions, individual employee contribution, criticality of certain positions,
etc.

 

  3. Inclusion in the plan does not constitute a guarantee of employment or
specific earnings.

 

F. Overall Plan Concepts

 

1. Incentive Pool: The operating income threshold must be achieved before any
funding of the incentive pool takes place. The level of achievement of both
operating income and revenue goals determines the total amount of the pool.
Refer to Attachment 1, FY 2006 Incentive Pool Funding Matrices. NOTE: operating
income thresholds exclude consideration of amortization of intangibles resulting
from tethys product.

It is recognized that certain unforeseen events or inequities could develop in
the plan as established. Any merger and/or acquisition may require modification
of thresholds and targets. Consideration will be given to unusual circumstances.
The Compensation Committee may give such consideration and the Committee’s
decision will be final.

 

2. Incentive Payout: Payout occurs when the pool is funded, when Corporate
objectives are satisfactorily met and when personal performance is satisfactory.

 

3. Incentive Amount: Individual payments are expressed as a percent of the
participant’s annual base pay as of April 1, 2005 of the current Plan Year.

 

4. Target Incentive Award: Participants selected for participation in the plan
will be assigned to one of several target incentive award categories. In
general, the higher the level of importance of the position to the success of
the company, the higher the percentage of target incentive award.

For Example:

Assume the participant is approved for a target incentive award of 15%, and the
operating income, revenue target and individual personal targets are met at
exactly 100%, then the participant’s performance incentive will be 15% of
his/her annual base salary (as of April 1, 2005 of the current Plan Year). If
the targets are not met at 100%, but above the threshold, the payout will be
reduced. If the targets and the individual performance are exceeded to the
outstanding level the payout could reach 150% of target award.

 

2



--------------------------------------------------------------------------------

G. Procedure

The employee selected for inclusion in this Key Employee Incentive Compensation
Program will be notified in writing and provided a copy of the corporate
operating income target and revenue target. Any changes in the plan or the
measurement criteria must be approved in writing by the President/CEO and the
Board of Directors.

Payment will be subject to all required federal, state and local withholding.

Payment, when earned, will be made as soon as administratively possible,
generally not later than 75 days after the end of the Plan Year.

 

H. Method of Calculation

 

  1. Essential Elements of Calculation

 

  (a) Incentive Pool Funding: The pool is funded when the corporate operating
income threshold is met. If the operating income is below the established
threshold, the pool will not be funded. If the operating income and revenue
objectives are met just at threshold, the pool will be funded at 3.7%. If the
objectives are met at 100%, the pool will be funded at 100%. If the objectives
are exceeded to the outstanding level, the pool will be funded at 150%.

 

  (b) Personal Contribution Modifier: Each participant’s payout can be modified
based on individual contribution to Exar’s success. The personal objectives are
related to the participant’s critical job responsibilities and are linked
directly to departmental or corporate objectives. The payout can be modified
(increased/decreased) based on appraisal by appropriate managers and approved by
the President/CEO and by the Board.

 

  2. Examples

 

           Example 1           Example 2  

Employee’s annual base salary (4/01/05)

     $ 110,000       $ 80,000  

Target Incentive Award

   20 %     (22,000 )   15 %     (12,000 )

Operating Income ($6.8M)

       40.37 %       40.37 %

Revenue ($86.4M)

       47.59 %       47.59 %                     

Combined Pool Funding Factor

       87.96 %       87.96 %

Personal Contribution Modifier

       90 %       120 %

 

3



--------------------------------------------------------------------------------

Corp

        Personal          Total Indiv.
Award
Modifier          Target
Incentive
Award         Incentive
Payment

Example 1:

                     

87.96%

   X    90 %   =    79.16 %   X    $ 22,000    =    $ 17,416.08

Example 2:

                     

87.96%

   X    120 %   =    105.55 %   X    $ 12,000    =    $ 12,666.00

 

I. Changes In Status

 

  1. Participants who give notice of termination or who terminate employment,
voluntarily or involuntarily, prior to the date of payout are not eligible for
payment.

 

  2. Participants who retire or become totally disabled during the plan year
will receive the eligible award payment on a prorated basis.

 

  3. If a participant dies during the plan year the employee’s designated life
insurance beneficiary will receive the entire eligible payment.

 

  4. Employees who, during the plan year, are promoted to incentive eligible
positions and are approved by the President/CEO for inclusion in the Plan may
receive payments on a prorated basis. Employees promoted into incentive eligible
positions in the last quarter of the plan year are not eligible in that year.

 

  5. Rehired employees who were previously eligible as a participant in this
Plan must be approved as any other new participant.

 

J. Interpretation of Plan Terms

The Plan Committee, with the approval of the Board of Directors, is responsible
for the interpretation of this plan. Any resolution or dispute regarding
eligibility, determination of procedures, measurements, or awards is the sole
responsibility of the Plan Committee with Board of Directors’ approval.

 

4



--------------------------------------------------------------------------------

Attachment 2

I acknowledge receiving a copy of the Plan Document “Fiscal Year 2006 Key
Employee Incentive Compensation Program” for the period April 1, 2005 through
March 31, 2006. I have read and understand the terms of this Plan, and also
understand that this plan neither constitutes a contract of employment nor a
representation as to my future earnings. The Letter of Notification and the Plan
constitute the entire agreement and supersede any prior written and oral
agreements. I understand that participants are eligible for payment only when
corporate and individual performance measures are met. I understand that should
I terminate employment or submit notice of termination on or before the date of
payout I forfeit all rights to the payout. Further, I understand that the Plan
Committee and the Board of Directors have the sole discretionary authority for
interpreting the provisions of the plan, determining eligibility, and approving
any payout.

 

 

Employee Name (PLEASE PRINT)

 

Employee Signature

 

Date